Case 16-07207-JMC-7A               Doc 3830        Filed 02/20/20         EOD 02/20/20 09:40:40               Pg 1 of 12




                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 IN RE:                                                           )
                                                                  )
 ITT EDUCATIONAL SERVICES, INC., et al. 1                         )        Case No. 16-07207-JMC-7A
                                                                  )
          Debtors.                                                )        Jointly Administered
         TRUSTEE’S 19th OMNIBUS MOTION TO COMPROMISE AND SETTLE
        AVOIDANCE CLAIMS IN THE GROSS AMOUNT OF $50,000.01 OR MORE
          Deborah J. Caruso, the chapter 7 trustee in this case (the “Trustee”), by counsel, pursuant

 11 U.S.C. §§ 105 and 363 and Rule 9019 of the Federal Rules of Bankruptcy Procedure, requests

 entry of an order authorizing the Trustee to compromise and settle the Avoidance Claims (as

 defined below) listed on Exhibit 1 on the following grounds:

                                                I. JURISDICTION

          1.       The Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

          2.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.       The statutory predicate for relief are sections 105 and 363 of the United States

 Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”).

                                               II. BACKGROUND

          4.       On September 16, 2016 (the “Petition Date”), ITT Educational Services, Inc.

 (“ITT”), ESI Service Corp. (“ESI”) and Daniel Webster College, Inc. (“Webster College,” and

 together with ITT and ESI, the “Affiliated Debtors”) filed voluntary petitions for relief under

 chapter 7 of the Bankruptcy Code. The Trustee was appointed interim trustee under section 701

 of the Bankruptcy Code in each of the Affiliated Debtors’ bankruptcy cases on the Petition Date,


 1
  The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
 ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
Case 16-07207-JMC-7A                Doc 3830         Filed 02/20/20        EOD 02/20/20 09:40:40   Pg 2 of 12




 and in accordance with section 702(d) of the Bankruptcy Code, became the permanent case

 trustee on November 1, 2016 following the conclusion of the meeting of creditors held pursuant

 to section 341(a) of the Bankruptcy Code.

            5.       On October 4, 2016, the Court entered its Order Granting Motion for Joint

 Administration of Chapter 7 Cases [Docs 221 & 222], directing the Affiliated Debtors’

 bankruptcy cases to be jointly administered for procedural purposes only.

            6.       Pursuant to the Order Granting Trustee’s Motion for Authority to Settle Certain

 Classes of Controversies Pursuant to Bankruptcy Rule 9019(b) (the “Settlement Authority

 Order”) [Doc 2556], entered on May 30, 2018, the Trustee is required to obtain Court approval of

 settlements of causes of action under chapter 5 of the Bankruptcy Code (the “Avoidance

 Claims”) that are in the gross amount of $50,000.01 or more. In addition, the Settlement

 Authority Order authorizes the Trustee to file motions seeking approval of such settlements on an

 omnibus basis.

            7.       Attached and incorporated as Exhibit 1, is the schedule of settlements of

 Avoidance Claims in the gross amount of $50,000.01 or more that have been entered into by the

 Trustee as of February 20, 2020, 2 which are subject to final approval by the Court.

                                            III. RELIEF REQUESTED

            8.       The Trustee requests entry of an order, pursuant to sections 105 and 363 of the

 Bankruptcy Code and Bankruptcy Rule 9019, authorizing the Trustee to (a) compromise and

 settle the Avoidance Claims listed on Exhibit 1 for the amounts listed, and (b) to retain the

 settlement proceeds from the settlements listed on Exhibit 1 for the general administration by the

 Affiliated Debtors’ bankruptcy estates.




 2
     Exhibit 1 does not include settlements included in prior motions filed with the Court.
                                                              2
Case 16-07207-JMC-7A          Doc 3830      Filed 02/20/20      EOD 02/20/20 09:40:40          Pg 3 of 12




                           IV. GROUNDS FOR GRANTING RELIEF

          9.    A court may authorize a trustee to enter into a settlement so long as it is a sound

 exercise of the trustee’s business judgment. See 11 U.S.C. § 363(b); In re UAL Corp., 443 F.3d

 565, 571 (7th Cir. 2006) (use under section 363 of the Bankruptcy Code must “[make] good

 business sense”); In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (section 363 involves

 exercise of fiduciary duties and requires an “articulated business justification”); see also In re

 Olde Prairie Block Owners, LLC, 448 B.R. 482, 492 (Bankr. N.D. Ill. 2011) (same). Moreover,

 when applying the “business judgment” standard to a use of estate property under section 363 of

 the Bankruptcy Code, a trustee’s judgment is “entitled to great judicial deference as long as a

 sound business reason is given.” See In re Efoora, Inc., 472 B.R. 481, 488 (Bankr. N.D. Ill.

 2012).

          10.   Similarly, Bankruptcy Rule 9019(a) sets forth the requirements for compromises

 and settlements and permits a bankruptcy court to approve a trustee’s “compromise or

 settlement” after notice and a hearing, if such settlement is “fair and equitable . . . and in the best

 interests of the bankruptcy estate.” Depoister v. Mary M. Holloway Found., 36 F.3d 582, 586

 (7th Cir. 1994); see also In re Energy Co-op., Inc., 886 F.2d 921, 927 (7th Cir. 1989) (“The

 benchmark for determining the propriety of a bankruptcy settlement is whether the settlement is

 in the best interests of the estate.”); In re Smith, No. 02-16450-JKC-7A, 2008 WL 4276171, at *2

 (Bankr. S.D. Ind. Sept. 10, 2008) (same). Settlements should be approved unless “the settlement

 ‘falls below the lowest point in the range of reasonableness.’” In re Commercial Loan Corp.,

 316 B.R. 690, 698 (Bankr. N.D. Ill. 2004) (quoting Energy Co-op., 886 F.2d at 929); In re

 Doctors Hosp. of Hyde Park, Inc., 474 F.3d 421, 426 (7th Cir. 2007); see also In re Artra Grp.,

 Inc., 300 B.R. 699, 702 (Bankr. N.D. Ill. 2003). Settlements and compromises are favored in

 bankruptcy because they expedite case administration and reduce unnecessary administrative
                                                    3
Case 16-07207-JMC-7A         Doc 3830      Filed 02/20/20      EOD 02/20/20 09:40:40         Pg 4 of 12




 costs. Fogel v. Zell, 221 F.3d 955, 960 (7th Cir. 2000). In determining whether a compromise is

 in the best interests of the estate, the Court must compare “the settlement’s terms with the

 litigation’s probable costs and probable benefits.” In re Am. Reserve Corp., 841 F.2d 159, 161

 (7th Cir. 1987); see also Doctors Hosp., 474 F.3d at 426 (“Among the factors the court considers

 are the litigation’s probability of success, complexity, expense, inconvenience, and delay,

 including the possibility that disapproving the settlement will cause wasting of assets.”) (internal

 quotation marks and citations omitted); Commercial Loan, 316 B.R. at 697 (holding that relevant

 factors a bankruptcy court should consider in approving a settlement include “the litigation’s

 probability of success, its complexity, and its ‘attendant expense, inconvenience and delay’”

 (quoting Am. Reserve Corp., 841 F.2d at 161)).

        11.     For the proposed settlements of Avoidance Claims listed on Exhibit 1, the Trustee

 determined the settlement terms based on the merits of the settlement parties’ defenses to the

 Avoidance Claims, the risk to the Affiliated Debtors’ bankruptcy estates if the Avoidance Claims

 were litigated, and the expense the Affiliated Debtors’ bankruptcy estates would likely incur in

 connection with such litigation. Based upon these considerations and the Trustee’s business

 judgment, the Trustee respectfully submits that the settlements of the Avoidance Claims listed on

 Exhibit 1 are fair, equitable, in the best interest of the Affiliated Debtor’ bankruptcy estates and

 within the range of reasonableness for approval under Bankruptcy Rule 9019(a).

                                             V. NOTICE

        12.     Pursuant to the Notice, Case Management and Administrative Procedures (the

 “Case Management Procedures”) approved by the Court on October 4, 2016 [Doc 220], the

 Trustee will serve a copy of this motion on the following (as defined in the Case Management

 Procedures): (a) the Core Group; (b) the Request for Notice List; (c) the Appearance List; and

 (d) those settlement parties listed on Exhibit 1.
                                                     4
Case 16-07207-JMC-7A          Doc 3830       Filed 02/20/20     EOD 02/20/20 09:40:40          Pg 5 of 12




 NOTICE IS GIVEN, that pursuant to the Case Management Procedures, any objection to this
 motion must be in writing and filed with the Bankruptcy Clerk by no later than 4:00 p.m.
 (prevailing Eastern Time) on March 11, 2020. Those not required or not permitted to file
 electronically must deliver any objection by U.S. mail, courier, overnight/express mail or in
 person at:
                                     116 U.S. Courthouse
                                     46 East Ohio Street
                                     Indianapolis, IN 46204
 The objecting party must also serve a copy of the written objection upon the Trustee’s counsel, at
 Counsel for Trustee Deborah J. Caruso, Rubin & Levin, P.C., 135 N. Pennsylvania Street, Suite
 1400, Indianapolis, IN 46204. If an objection is NOT timely filed, the requested relief may
 be granted without a hearing.
 NOTICE IS FURTHER GIVEN that in the event an objection to this motion is timely filed, a
 hearing on this motion and such objection will be conducted on March 18, 2020 at 1:30 p.m.
 (prevailing Eastern time), in Room 325 of the United States Courthouse, 46 East Ohio Street,
 Indianapolis, IN 46204.
         WHEREFORE, the Trustee respectfully request entry of an order, (i) authorizing the

 Trustee to compromise and settle the Avoidance Claims listed on Exhibit 1 for the amounts

 listed, (ii) authorizing the Trustee to retain the settlement proceeds from the settlements listed on

 Exhibit 1 for the general administration by the Affiliated Debtors’ bankruptcy estates, and (iii)

 granting the Trustee all other just and proper relief.

                                                          Respectfully submitted,
                                                          RUBIN & LEVIN, P.C.
                                                     By: /s/ Meredith R. Theisen
                                                             Meredith R. Theisen
                                                          Deborah J. Caruso (Atty. No. 4273-49)
                                                          John C. Hoard (Atty. No. 8024-49)
                                                          Meredith R. Theisen (Atty. No. 28804-49)
                                                          RUBIN & LEVIN, P.C.
                                                          135 N. Pennsylvania Street, Suite 1400
                                                          Indianapolis, Indiana 46204
                                                          Tel: (317) 634-0300
                                                          Fax: (317) 263-9411
                                                          Email: dcaruso@rubin-levin.net
                                                                  johnh@rubin-levin.net
                                                                  mtheisen@rubin-levin.net
                                                          Attorneys for Deborah J. Caruso, Trustee



                                                    5
Case 16-07207-JMC-7A        Doc 3830      Filed 02/20/20    EOD 02/20/20 09:40:40         Pg 6 of 12




                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2020, a copy of the foregoing Trustee’s 19th
 Omnibus Motion to Compromise and Settle Avoidance Claims in the Gross Amount of
 $50,000.01 or More was filed electronically. Pursuant to Section IV.C.3(a) of the Case
 Management Procedures, notice of this filing will be sent to the following parties through the
 Court’s Electronic Case Filing System. Parties may access this filing through the Court’s
 system.

 John Joseph Allman jallman@hbkfirm.com, dadams@hbkfirm.com
 Richard Allyn rallyn@robinskaplan.com
 Robert N Amkraut ramkraut@foxrothschild.com
 Scott S. Anders scott.anders@jordanramis.com, litparalegal@jordanramis.com
 Manuel German Arreaza manuel.arreaza@cfpb.gov
 Todd Allan Atkinson tatkinson@ulmer.com
 Kay Dee Baird kbaird@kdlegal.com, rhobdy@kdlegal.com;crbpgpleadings@kdlegal.com
 Michael I. Baird baird.michael@pbgc.gov, efile@pbgc.gov
 Christopher E. Baker cbaker@hbkfirm.com, thignight@hbkfirm.com
 James David Ballinger jim@kentuckytrial.com, jennifer@kentuckytrial.com
 Joseph E. Bant jebant@lewisricekc.com
 William J. Barrett william.barrett@bfkn.com, mark.mackowiak@bfkn.com
 Ashley Flynn Bartram ashley.bartram@oag.texas.gov
 Alex M Beeman alex@beemanlawoffice.com, abeeman@reminger.com
 Thomas M Beeman tom@beemanlawoffice.com
 Richard James Bernard rbernard@foley.com
 Thomas Berndt tberndt@robinskaplan.com, jgerboth@robinskaplan.com
 John J Berry john.berry@dinsmore.com, Christina.Lee@DINSMORE.COM
 Lauren Beslow lauren.beslow@quarles.com
 Brandon Craig Bickle bbickle@gablelaw.com
 Jill B. Bienstock jbienstock@coleschotz.com
 Michael Blumenthal michael.blumenthal@tklaw.com
 David J. Bodle dbodle@hhclaw.com, layres@hhlaw-in.com
 Robert A. Breidenbach rab@goldsteinpressman.com
 Wendy D Brewer wbrewer@fmdlegal.com, cbellner@fmdlegal.com
 Kayla D. Britton kayla.britton@faegredrinker.com, noticeFRindy@faegrebd.com
 Robert Bernard Bruner bob.bruner@nortonrosefulbright.com
 Jason R Burke jburke@bbrlawpc.com, kellis@bbrlawpc.com
 Erin Busch ebusch@nebraska.edu
 John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
 Kevin M. Capuzzi kcapuzzi@beneschlaw.com,
 lmolinaro@beneschlaw.com;docket@beneschlaw.com
 James E. Carlberg jcarlberg@boselaw.com,
 mwakefield@boselaw.com;rmurphy@boselaw.com
 Steven Dean Carpenter scarpenter1@dor.in.gov
 Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
 levin.net;atty_dcaruso@bluestylus.com
 Deborah J. Caruso trusteecaruso@rubin-levin.net, DJC@trustesolutions.net
                                                 6
Case 16-07207-JMC-7A   Doc 3830   Filed 02/20/20   EOD 02/20/20 09:40:40   Pg 7 of 12




 Joshua W. Casselman jcasselman@rubin-levin.net, angie@rubin-
 levin.net;atty_jcasselman@bluestylus.com
 Ben T. Caughey ben.caughey@merchocaughey.com
 Sonia A. Chae chaes@sec.gov
 John Andrew Chanin jchanin@lindquist.com, srummery@lindquist.com
 Courtney Elaine Chilcote courtney@ckhattorneys.com,
 ckh@ckhattorneys.com;tracy@ckhattorneys.com
 Dale C Christensen christensen@sewkis.com
 Eboney Delane Cobb ecobb@pbfcm.com
 Tiffany Cobb tscobb@vorys.com
 Michael Edward Collins mcollins@manierherod.com
 Michael Anthony Collyard mcollyard@robinskaplan.com, rhoule@robinskaplan.com
 Eileen Connor econnor@law.harvard.edu
 Lawrence D. Coppel lcoppel@gfrlaw.com
 Heather M. Crockett Heather.Crockett@atg.in.gov, darlene.greenley@atg.in.gov
 J Russell Cunningham rcunningham@dnlc.net, reaster@dnlc.net
 Erica Dausch edausch@babstcalland.com
 Melissa J. DeGroff mjd@kgrlaw.com, cresler@kgrlaw.com
 Dustin R. DeNeal dustin.deneal@faegredrinker.com, noticeFRindy@faegrebd.com
 Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
 Annette England annette.england@btlaw.com
 Charles Anthony Ercole cercole@klehr.com, acollazo@klehr.com
 Carolyn Meredith Fast carolyn.fast@ag.ny.gov
 Elaine Victoria Fenna elaine.fenna@morganlewis.com
 Andrew W Ferich awf@chimicles.com
 Scott Patrick Fisher sfisher@drewrysimmons.com, lgarrison@DSVlaw.com
 John David Folds dfolds@bakerdonelson.com, sparson@bakerdonelson.com
 Jennifer N Fountain jfountain@iislaw.com, sfilippini@iislaw.com
 Sarah Lynn Fowler sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com
 Robert W. Fuller rfuller@rbh.com
 Carlos Galliani carlos@thelidjifirm.com
 Jonathan William Garlough jgarlough@foley.com, mstockl@foley.com;mdlee@foley.com
 Lisa Giandomenico lgiandomenico@nmag.gov
 Lea Pauley Goff lea.goff@skofirm.com, emily.keith@skofirm.com
 John C Goodchild john.goodchild@morganlewis.com
 Douglas Gooding dgooding@choate.com
 John Andrew Goodridge jagoodridge@jaglo.com, angray@jaglo.com;dwhiggs@jaglo.com
 Michael Wayne Grant michael.w.grant@doj.state.or.us
 Richard Grayson Grant rgrant@rgglaw.com, grantecf@gmail.com
 Alan Mark Grochal agrochal@tydingslaw.com
 Elizabeth N. Hahn ehahn@rubin-levin.net, mralph@rubin-levin.net
 Gregory Forrest Hahn ghahn@boselaw.com, jmcneeley@boselaw.com
 Julian Ari Hammond Jhammond@hammondlawpc.com, ppecherskaya@hammondlawpc.com
 Wallace M Handler whandler@swappc.com, kkloock@swappc.com
 William J. Hanlon whanlon@seyfarth.com
 Adam Craig Harris adam.harris@srz.com
 Brian Hauck bhauck@jenner.com
                                        7
Case 16-07207-JMC-7A     Doc 3830    Filed 02/20/20   EOD 02/20/20 09:40:40    Pg 8 of 12




 Jeffrey M. Hawkinson jhawkinson@pcslegal.com, danderson@pcslegal.com
 Michael J. Hebenstreit mjh@whzlaw.com,
 arlene@whzlaw.com;ene@whzlaw.com;kdt@whzlaw.com
 Amanda Marie Hendren amanda@indianalawgroup.com
 Claude Michael Higgins Michael.Higgins@ag.ny.gov
 Michael W. Hile mhile@jacobsonhile.com, assistant@jacobsonhile.com
 Sean M Hirschten shirschten@psrb.com
 Robert M. Hirsh rhirsh@lowenstein.com
 John C. Hoard johnh@rubin-levin.net, jkrichbaum@rubin-
 levin.net;atty_jch@trustesolutions.com;sturpin@rubin-levin.net
 Curt Derek Hochbein chochbein@rubin-levin.net,
 deidre@mbcblaw.com;ellen@mbcblaw.com
 Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
 Steven Howard Holinstat sholinstat@proskauer.com
 Diana Hooley diana.hooley@state.ma.us
 Thomas Ross Hooper hooper@sewkis.com
 George Wade Hopper ghopper@cohenandmalad.com, klandeck@cohenandmalad.com
 Andrew E. Houha bkecfnotices@johnsonblumberg.com
 Andrew W. Hull awhull@hooverhullturner.com, fgipson@hooverhullturner.com
 James C Jacobsen jjacobsen@nmag.gov, eheltman@nmag.gov
 Christine K. Jacobson cjacobson@jacobsonhile.com, 5412@notices.nextchapterbk.com
 Jay Jaffe jay.jaffe@faegredrinker.com, noticeFRindy@faegrebd.com
 David Januszewski djanuszewski@cahill.com
 Benjamin F Johns bfj@chimicles.com, klw@chimicles.com
 Russell Ray Johnson russj4478@aol.com
 Kenneth C. Jones kcjones@lewisricekc.com
 Anthony R. Jost tjost@rbelaw.com, baldous@rbelaw.com
 David J. Jurkiewicz DJurkiewicz@boselaw.com,
 mwakefield@boselaw.com;rmurphy@boselaw.com;dlingenfelter@boselaw.com
 Aaron Kappler akappler@tokn.com
 Timothy Q. Karcher tkarcher@proskauer.com
 Steven Joseph Kasyjanski sjk-yount-atty@ameritech.net, skasyjan@gmail.com
 Alan Katz akatz@lockelord.com
 Richard B. Kaufman richardkfmn@gmail.com
 Carly Kessler ckessler@robinskaplan.com
 John M. Ketcham jketcham@psrb.com, scox@psrb.com
 Taejin Kim tae.kim@srz.com
 Edward M King tking@fbtlaw.com, lsugg@fbtlaw.com;tking@ecf.inforuptcy.com
 Roy F. Kiplinger bankruptcy@kiplingerlaw.com, bankruptcy@kiplingerlaw.com
 Jackson Taylor Kirklin taylor.kirklin@usdoj.gov, melanie.crouch@usdoj.gov
 James A. Knauer jak@kgrlaw.com, tjf@kgrlaw.com
 Kevin Dale Koons kkoons@kgrlaw.com, cjh@kgrlaw.com
 Harris J. Koroglu hkoroglu@shutts.com, fsantelices@shutts.com
 Lawrence Joel Kotler ljkotler@duanemorris.com
 Robert R Kracht rrk@mccarthylebit.com
 Andrew L. Kraemer akraemer@johnsonblumberg.com, akraemerlawoffice@att.net
 David R. Krebs dkrebs@hbkfirm.com, dadams@hbkfirm.com
                                           8
Case 16-07207-JMC-7A     Doc 3830   Filed 02/20/20   EOD 02/20/20 09:40:40      Pg 9 of 12




 Jerrold Scott Kulback jkulback@archerlaw.com
 Jay R LaBarge jlabarge@stroblpc.com
 Darryl S Laddin bkrfilings@agg.com
 Michael J. Langlois mlanglois@shouselanglois.com, rshouse@shouselanglois.com
 Vilda Samuel Laurin slaurin@boselaw.com
 Jordan A Lavinsky jlavinsky@hansonbridgett.com
 Todd Evan Leatherman todd.leatherman@ky.gov
 David S Lefere dlefere@mikameyers.com, jfortney@mikameyers.com
 Anthony Darrell Lehman alehman@hpwlegal.com
 Martha R. Lehman mlehman@salawus.com,
 marthalehman87@gmail.com;ispells@salawus.com;lengle@salawus.com
 Gary H Leibowitz gleibowitz@coleschotz.com,
 pratkowiak@coleschotz.com;gleibowitz@coleschotz.com
 Donald D Levenhagen dlevenhagen@landmanbeatty.com
 Elizabeth Marie Little elizabeth.little@faegredrinker.com
 Edward J LoBello elobello@msek.com
 Melinda Hoover MacAnally Melinda.MacAnally@atg.in.gov,
 Carrie.Spann@atg.in.gov;Kenyatta.Peerman@atg.in.gov
 Christopher John Madaio Cmadaio@oag.state.md.us
 John A. Majors jam@morganandpottinger.com, majormajors44@yahoo.com
 Steven A. Malcoun dsmith@mayallaw.com
 Jonathan Marshall jmarshall@choate.com
 Thomas Marvin Martin tmmartin@lewisricekc.com
 Jeff J. Marwil jmarwil@proskauer.com,
 npetrov@proskauer.com;pyoung@proskauer.com;sholinstat@proskauer.com
 Richard J Mason rmason@mcguirewoods.com
 C. Ed Massey mbracken@nkylawyers.com, cedmassey@nkylawyers.com
 Ann Wilkinson Matthews amatthews@ncdoj.gov
 Rachel Jaffe Mauceri rachel.mauceri@morganlewis.com
 Sarah Thomas Mayhew sarah.t.mayhew@usdoj.gov, northern.taxcivil@usdoj.gov
 Michael K. McCrory mmccrory@btlaw.com, bankruptcyindy@btlaw.com
 Maureen Elin McOwen molly.mcowen@cfpb.gov
 Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
 Toby Merrill tomerrill@law.harvard.edu, ppsl@law.harvard.edu
 Robert W. Miller rmiller@manierherod.com
 Sherry Millman smillman@stroock.com
 Jason Milstone jason.milstone@cmsenergy.com
 Thomas E Mixdorf thomas.mixdorf@icemiller.com, brandy.matney@icemiller.com
 Evgeny Grigori Mogilevsky eugene@egmlegal.com,
 Ashley@egmlegal.com;mogilevskyer41855@notify.bestcase.com
 James P Moloy jmoloy@boselaw.com,
 dlingenfelter@boselaw.com;mwakefield@boselaw.com
 Ronald J. Moore Ronald.Moore@usdoj.gov
 Hal F Morris hal.morris@oag.texas.gov
 Michael David Morris michael.morris@ago.mo.gov
 Kevin Alonzo Morrissey kmorrissey@lewis-kappes.com, soliver@lewis-
 kappes.com;leckert@lewis-kappes.com;kwilliams@lewis-kappes.com
                                           9
Case 16-07207-JMC-7A     Doc 3830    Filed 02/20/20   EOD 02/20/20 09:40:40     Pg 10 of 12




  Whitney L Mosby whitney.mosby@dentons.com, faith.wolfe@dentons.com
  C Daniel Motsinger cmotsinger@kdlegal.com,
  cmotsinger@kdlegal.com;crbpgpleadings@kdlegal.com;shammersley@kdlegal.com
  Lee Duck Moylan lmoylan@klehr.com, acollazo@klehr.com
  Joseph L. Mulvey joseph@mulveylawllc.com, linda@mulveylawllc.com
  Abraham Murphy murphy@abrahammurphy.com
  Justin Scott Murray jmurray@atg.state.il.us
  Alissa M. Nann anann@foley.com, DHeffer@foley.com
  Henry Seiji Newman hsnewman@dglaw.com
  Kevin M. Newman knewman@menterlaw.com, kmnbk@barclaydamon.com,kevin-newman-
  8809@ecf.pacerpro.com
  Cassandra A. Nielsen cnielsen@rubin-levin.net,
  atty_cnielsen@bluestylus.com,mralph@rubin-levin.net;lking@rubin-levin.net
  Ryan Charles Nixon rcnixon@lamarcalawgroup.com
  Isaac Nutovic inutovic@nutovic.com
  Michael O'Donnell mike.odonnell@nortonrosefulbright.com
  Gregory Ostendorf gostendorf@scopelitis.com, agregory@scopelitis.com
  Weston Erick Overturf wes.overturf@mbcblaw.com,
  deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
  Pamela A. Paige ppaige@plunkettcooney.com, amiller@plunkettcooney.com
  Kenneth Pasquale kpasquale@stroock.com
  Eric Pendergraft ependergraft@slp.law, dwoodall@slp.law;bss@slp.law
  Danielle Ann Pham danielle.pham@usdoj.gov
  Anthony Pirraglia anthony.pirraglia@tklaw.com
  Jack A Raisner jar@raisnerroupinian.com
  Jonathan Hjalmer Reischl jonathan.reischl@cfpb.gov
  Michael Rella mrella@mmlawus.com
  Caroline Ellona Richardson caroline@paganelligroup.com,
  nerinda@paganelligroup.com,robin@paganelligroup.com
  James Leigh Richmond James.Richmond@fldoe.org
  Mai Lan Gabrielle Rodgers Rodgers.MaiLan@pbgc.gov, efile@pbgc.gov
  John M. Rogers johnr@rubin-levin.net, jkrichbaum@rubin-
  levin.net;atty_rogers@bluestylus.com;mralph@rubin-levin.net;lking@rubin-levin.net
  Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
  David A. Rosenthal darlaw@nlci.com
  James E Rossow jim@rubin-levin.net, ATTY_JER@trustesolutions.com;mralph@rubin-
  levin.net
  Rene Sara Roupinian rsr@raisnerroupinian.com, warnlawyers@raisnerroupinian.com;jenny--
  hoxha--5459@ecf.pacerpro.com
  Victoria Fay Roytenberg vroytenberg@law.harvard.edu, jjimenez@law.harvard.edu
  Steven Eric Runyan ser@kgrlaw.com
  Craig Damon Rust craig.rust@doj.ca.gov, Lindsay.Bensen@doj.ca.gov
  Karl T Ryan info@ryanesq.com, kryan@ryanesq.com
  Joseph Michael Sanders jsanders@atg.state.il.us
  Thomas C Scherer thomas.scherer@dentons.com, faith.wolfe@dentons.com
  James R. Schrier jrs@rtslawfirm.com, lrobison@rtslawfirm.com;jlandes@rtslawfirm.com
  Ronald James Schutz rschutz@robinskaplan.com
                                            10
Case 16-07207-JMC-7A     Doc 3830   Filed 02/20/20   EOD 02/20/20 09:40:40    Pg 11 of 12




  H. Jeffrey Schwartz jschwartz@robinskaplan.com
  Courtney Michelle Scott cscott1@dor.in.gov
  Joseph E Shickich jshickich@foxrothschild.com, vmagda@foxrothschild.com
  Randall R Shouse rshouse@shouselanglois.com, mlanglois@shouselanglois.com
  William E Smith wsmith@k-glaw.com, clipke@k-glaw.com
  Lauren C. Sorrell lsorrell@kdlegal.com,
  ayeskie@kdlegal.com;swaddell@kdlegal.com;cmotsinger@kdlegal.com;shammersley@kdlegal.
  com
  Berry Dan Spears berrydspears616@gmail.com
  Catherine L. Steege csteege@jenner.com,
  mhinds@jenner.com;thooker@jenner.com;aswingle@jenner.com
  LaChelle D Stepp lstepp@steppjaffe.com, lastepp@yahoo.com
  Jason V Stitt jstitt@kmklaw.com
  Sharon Stolte sstolte@sandbergphoenix.com
  Jesse Ellsworth Summers esummers@burr.com, sguest@burr.com
  Matthew G. Summers summersm@ballardspahr.com, lanoc@ballardspahr.com
  Jonathan David Sundheimer jsundheimer@btlaw.com
  Nathan L Swehla nswehla@graydon.law
  Nancy K. Swift nswift@buchalter.com, cbohnsack@buchalter.com
  Andrew W.J. Tarr atarr@robinsonbradshaw.com, jrobey@robinsonbradshaw.com
  Eric Jay Taube eric.taube@wallerlaw.com,
  annmarie.jezisek@wallerlaw.com;sherri.savala@wallerlaw.com
  Meredith R. Theisen mtheisen@rubin-levin.net, dwright@rubin-levin.net;mcruser@rubin-
  levin.net
  Meredith R. Theisen mtheisen@rubin-levin.net,
  atty_mtheisen@bluestylus.com;mralph@rubin-levin.net;csprague@rubin-levin.net
  Jessica L Titler jt@chimicles.com
  David Tocco djtocco@vorys.com, mdwalkuski@vorys.com
  Todd Christian Toral todd.toral@dlapiper.com, todd-toral-9280@ecf.pacerpro.com
  Ronald M. Tucker rtucker@simon.com, cmartin@simon.com,bankruptcy@simon.com
  Christopher Turner christopher.turner@lw.com, DClitserv@lw.com
  Michael Tye michael.tye@usdoj.gov
  U.S. Trustee ustpregion10.in.ecf@usdoj.gov
  Lauren Valkenaar lauren.valkenaar@nortonrosefulbright.com
  Sally E Veghte sveghte@klehr.com, acollazo@klehr.com
  Rachel Claire Verbeke rverbeke@stroblpc.com
  Aimee Vidaurri aimee.vidaurri@nortonrosefulbright.com
  Amy L VonDielingen avondielingen@woodmclaw.com
  Amy E Vulpio vulpioa@whiteandwilliams.com
  Carolyn Graff Wade Carolyn.G.Wade@doj.state.or.us
  Christopher D Wagner cwagner@hooverhullturner.com
  Louis Hanner Watson louis@watsonnorris.com
  Jeffrey R. Waxman jwaxman@morrisjames.com,
  jdawson@morrisjames.com;wweller@morrisjames.com
  Philip A. Whistler philip.whistler@icemiller.com, holly.minnis@icemiller.com
  Bradley Winston bwinston@winstonlaw.com, lwheaton@winstonlaw.com
  Brandon Michael Wise bwise@prwlegal.com
                                           11
Case 16-07207-JMC-7A                    Doc 3830            Filed 02/20/20             EOD 02/20/20 09:40:40                     Pg 12 of 12




  Cathleen Dianne Wyatt cwyatt@fbtlaw.com, tacton@fbtlaw.com
  James T Young james@rubin-levin.net, lking@rubin-levin.net;atty_young@bluestylus.com
  James E. Zoccola jzoccola@lewis-kappes.com

         I further certify that on February 20, 2020, pursuant to Section IV.C.3(c) of the Case
  Management Procedures, a copy of the foregoing Trustee’s 19th Omnibus Motion to Compromise
  and Settle Avoidance Claims in the Gross Amount of $50,000.01 or More was emailed to the
  following:
  Arlington ISD/Richardson ISD: Eboney Cobb at ecobb@pbfcm.com
  CEC Red Run, LLC: Alan M. Grochal at agrochal@tydingslaw.com
  SWRE Deal V Building, LLC: Paul Weiser at pweiser@buchalter.com
  Tarrant County/Dallas County: Elizabeth Weller at dallas.bankruptcy@publicans.com
  Northwest Natural Gas Company: Ashlee Minty at Ashlee.Minty@nwnatural.com
  Solar Drive Business, LLC: Chris W. Halling at challing@hallingmeza.com
  Market-Turk Company: Jordan A. Lavinsky at jlavinsky@hansonbridgett.com
  Taxing Authority for Harris County, Texas: John P. Dillman at houston_bankruptcy@lgbs.com
  Texas Comptroller of Public Accounts: Rachel Obaldo at rachel.obaldo@oag.texas.gov
  Clear Creek Independent School District: Carl O. Sandin at csandin@pbfcm.com
  Synchrony Bank: Recovery Management Systems Corporation at claims@recoverycorp.com
  Bexar County: Don Stecker at sanantonio.bankruptcy@publicans.com
  SWRE Deal V Building, LLC: Nancy K. Swift at nswift@buchalter.com
  TN Dept. of Revenue: Michael Willey at michael.willey@ag.tn.gov
  Florida Department of Education: Benman D. Szeto at benman.szeto@fldoe.org
  Last Second Media, Inc.: T. Todd Egland at tegland@beldenblaine.com
  Hung Duong: Kevin Schwin at kevin@schwinlaw.com
  Travis County: Kay D. Brock at kay.brock@traviscountytx.gov
  Able Building Maintenance: Scott D. Fink at bronationalecf@weltman.com
  Marathon Ventures, LLC: Daniel M. Karger at kargerlaw@gmail.com
  Oklahoma County Treasurer: Tammy Jones at tammy.jones@oklahomacounty.org
  JM Partners LLC: John Marshall at jmarshall@jmpartnersllc.com
         I further certify that on February 20, 2020, pursuant to Section IV.C.3(b)(ii) of the Case
  Management Procedures, a copy of the foregoing Trustee’s 19th Omnibus Motion to Compromise
  and Settle Avoidance Claims in the Gross Amount of $50,000.01 or More was mailed by first-
  class U.S. Mail, postage prepaid, and properly addressed to the following:
  NBCUniversal Media, LLC
  30 Rockefeller Plaza – 1221 Campus
  New York, NY 10112

  Office Depot
  6600 N. Military Trail – S413G
  Boca Raton, FL 33496

                                                                              /s/ Meredith R. Theisen
                                                                              Meredith R. Theisen
  g:\wp80\trustee\caruso\itt educational - 86723901\drafts\avoidance claims settlements\motions\19th omnibus settlement motion.docx



                                                                      12
